IN THE SUPREME COURT OF THE STATE OF NEVADA


RYDER TRUCK RENTAL, INC.,                               No. 83480
Petitioner,
vs.
THE EIGHTH JUDICIAL DISTRICT
COURT OF THE STATE OF NEVADA,                            PILED
IN AND FOR THE COUNTY OF
CLARK; AND THE HONORABLE
NANCY L. ALLF, DISTRICT JUDGE,
Respondents,
and
NICOLE LIMON, AN INDIVIDUAL,
Real Party in Interest.



                      ORDER DENYING PETITION
            This original petition for a writ of mandamus challenges a
district court order denying summary judgment in a torts action. Having
considered the petition and its supporting documentation, we are not
persuaded that our extraordinary and discretionary intervention is
warranted at this time. See Pan v. Eighth Judicial Dist. Court, 120 Nev.
222, 228, 88 P.3d 840, 844 (2004) (observing that the party seeking writ
relief bears the burden of showing such relief is warranted); Smith v. Eighth
Judicial Dist. Court, 107 Nev. 674, 677, 679, 818 P.2d 849, 851, 853 (1991)
(recognizing that writ relief is an extraordinary remedy and that this court
has sole discretion in determining whether to entertain a writ petition). We
generally decline to exercise our discretion to entertain writ petitions
challenging orders denying summary judgment, and we are not convinced
any of the exceptions apply in this case. See Smith v. Eighth Judicial Dist.
Court, 113 Nev. 1343, 1344-45, 950 P.2d 280, 281 (1997) (discussing the
                     exceptions to the general rule); see also Archon Corp. v. Eighth Judicial
                     Dist. Court, 133 Nev. 816, 819-20, 407 P.3d 702, 706 (2017) (discussing the
                     propriety of granting mandamus relief where the petitioner alleges legal
                     error). Accordingly, we
                                 ORDER the petition DENIED.'




                                               , J.                                       Sr.J.
                            Al.kise:%.4
                     Stiglich




                     cc:   Hon. Nancy L. Allf, District Judge
                           Alverson Taylor & Sanders
                           Benson Allred
                           Eighth District Court Clerk




                           'The Honorable Mark Gibbons, Senior Justice, participated in the
                     decision of this matter under a general order of assignment.
SUPREME COURT
     OF
   NEVADA
                                                         2
(0) 1447A   aoSPOD